Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 1 of 19
Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 2 of 19
Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 3 of 19
Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 4 of 19
Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 5 of 19
Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 6 of 19
Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 7 of 19
Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 8 of 19
Case 20-02804-jw   Doc 29-5    Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                              Exhibit Page 9 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 10 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 11 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 12 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 13 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 14 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 15 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 16 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 17 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 18 of 19
Case 20-02804-jw   Doc 29-5 Filed 08/12/20 Entered 08/12/20 09:14:02   Desc
                           Exhibit Page 19 of 19
